           Case 1:19-cv-08745-LLS Document 11 Filed 06/25/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MICHAEL A. JOHNSON,

                                 Plaintiff,

                     -against-                                  19-CV-8745 (LLS)

                                                               CIVIL JUDGMENT
 NEW YORK STATE GOVERNOR’S
 OFFICE, et al.,

                                 Defendants.

         Pursuant to the order issued June 25, 2020, dismissing the amended complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(ii).

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     June 25, 2020
           New York, New York

                                                              Louis L. Stanton
                                                                 U.S.D.J.
